DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20,23-31,34-38, 41-46 and 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,834,142 to Bailey et al.
	In regards to claims 17, 23, 35 and 49, Bailey teaches an optical laser system comprising fiber laser cavity (Figure 13) comprising an optical fiber path (180) having a core and at least one cladding surrounding the core (Column 2 Summary of Invention Section), the optical fiber path having opposite extremities, a pair of cavity mirrors (181&182 or 184&185) disposed at either extremity of the optical fiber path and a deleterious light filter (183) disposed in the optical fiber path between the cavity mirrors, the deleterious light filter including a Fiber Bragg Grating (FBG) having an input end and an output end (Column 12).  But Bailey fails to expressly teach the FBG having a refractive index modulation in the core of the optical fiber path having a profile designed to allow useful light to propagate in a core mode from the input end to the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).  The functional recitation of “configured to” has not been given patentable weight because it is narrative in form.  In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified function, as set forth in 35 U.S.C. § 112, 6th paragraph, and must be supported be recitation in the claim of sufficient structure to warrant the presence of the functional language (In re Fuller, 1929 C.D. 172; 388 O.G. 279).  Furthermore, since Bailey teaches the claimed structural configuration, the Bailey structure must also be capable of being configured to allow propagation of the useful component of the light beam through the FBG in a core mode and to couple the deleterious component of the light beam into one or more counter propagating cladding mode of the optical fiber path.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art that the structure of Bailey is capable of being configured to allow propagation of the useful component of the light beam through the FBG in a core mode and to couple the deleterious component of the light beam into one or more counter propagating cladding mode of the optical fiber path.

	In regards to claim 19, Bailey teaches the deleterious light filter is positioned proximate one of the cavity mirrors, the input end facing towards a rest of the fiber laser cavity.
	In regards to claims 25, 27, 30, 31, 50 and 51, Bailey teaches the refractive index modulation has a period maximum at the input end and decreasing progressively from the input end to the output end.  Although Bailey does not expressly teach the deleterious light filter is disposed outside the fiber laser cavity, Applicant claims the deleterious light filter to be inside or outside of the fiber laser cavity.  Since Applicant does not state for the placement of the deleterious light filter to solve a stated problem or is for a particular purpose and it appears the invention would function equally as well with either placement, it would have been obvious 
	In regards to claim 26 and 28, Bailey teaches the deleterious light filter is positioned proximate one of the cavity mirrors, the input end facing towards a rest of the fiber laser cavity.
	In regards to claims 34 and 38, Bailey teaches the refractive index modulation of the FBG defines slanted grating fringes.
	In regards to claim 36, Bailey teaches the refractive index modulation of the FBG has a chirped period larger at the input end than at the output end.
	In regards to claim 38, Bailey teaches the refractive index modulation of the FBG defines slanted grating fringes having a tilt angle.
	In regards to claim 41, Bailey teaches the refractive index modulation of the FBG defines grating fringes covering a portion only of the core.
	In regards to claim 42, Bailey teaches the grating fringes are normal to a longitudinal axis of said core.
	In regards to claim 43, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the core of the optical fiber path of each FBG is multimode in order to more efficiently allow light to travel in different modes.
In regards to claims 44 and 45, although Bailey does not expressly teach the period of the refractive index modulation of one or both FBGs is linearly chirped or one or both FBGs is nonlinearly chirped.  However, Applicant claims both a linear and non-linearly chirped.  Since Applicant claims both options, a linear and non-linearly chirp and further since Applicant has not disclosed either option to solve a stated problem or is for a particular purpose, it would have been 
	In regards to claim 46, since Bailey teaches the structure of the optical device including a fiber comprising a core and cladding, a pair of mirrors and a Fiber Bragg grating, the refractive index modulation of the FBG must also have an apodized amplitude since the structure of the device is met by Bailey.
	In regards to claim 48, although Bailey does not expressly teach an active tuning mechanism coupled to at least one of the FBGs, however, the inclusion of an active tuning mechanism would have been obvious at the time the invention was made to a person having ordinary skill in the art in order to adequately tune the Fiber Bragg gratings as desired.
Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,834,142 to Bailey et al as applied to claim 35 above and in further view of U.S. Patent 6,321,008 to Riant et al and U.S. Patent Application Publication 2006/0067616 to Kanji et al.
Bailey fails to expressly teach the refractive index modulation of each FBG defines slanted grating fringes having a tilt angle, wherein the tilt angle of the grating fringes is between about 1.5 and 15 degrees or the tilt angle of the grating fringes is between about 2.6 and 5.2 degrees.  However, Riant teaches a filter waveguide having a chirped grating.  Riant further teaches a slanted grating in addition to the chirped grating in order to smooth the response of the filter.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a fiber Bragg grating having slanted grating fringes having a tilt angle.  Furthermore, although Bailey and Riant do not expressly disclose the angles of the angles, Kanji teaches a chirped and slanted Bragg grating having the claimed angles.  In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
	Allowable Subject Matter
Claims 21, 22, 32, 33, 47 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regards to claims 21, 22, 32, 33 and 47, the prior art of record fails to disclose or reasonably suggest the deleterious light comprises Amplified Spontaneous Emission or Raman scattering in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claim 52, the prior art of record fails to disclose or reasonably suggest the FBG comprises a light stripper configured to evacuate the deleterious component from the one or more counter propagating cladding mode in addition to the accompanying features of the independent claim and any intervening claims.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

None of the references cited by the Examiner nor submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TINA M WONG/Primary Examiner, Art Unit 2874